MEMORANDUM **
Ahamed Haja Umar Farook (“Farook”) petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmation of the Immigration Judge’s (“IJ”) decision denying him asylum, withholding of removal and relief under the Convention Against Torture. We review the IJ’s decision and affirm.
Although the IJ noted in passing that Farook’s testimony contained some *109inconsistencies, there was no explicit credibility determination. See Manimbao v. Ashcroft, 329 F.3d 655, 658-59 (9th Cir. 2003). Taking Farook’s testimony as true, there is no evidence in the record that compels the conclusion that the men who attacked Farook were individuals that the Indian government was “unwilling or unable to control.” See Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir.2000). Nor is there evidence that compels the conclusion that he was beaten “on account of’ his affiliation with the Council for Adi-rai Promotion. Id.; see also Navas v. INS, 217 F.3d 646, 656-57 (9th Cir.2000). Substantial evidence therefore supports the IJ’s conclusion that Farook had failed to demonstrate past persecution.
Substantial evidence also supports the IJ’s conclusion that Farook failed to meet his burden with regard to an independent fear of future persecution. Fa-rook’s inability to speak the language of the majority of his native country and his speculation that some police stations “may” have pictures of him are not circumstances that compel the conclusion that Farook has an objective fear of future persecution should he return to India. Navas, 134 F.3d at 657.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.